Citation Nr: 0408322	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to September 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.

The issue has been properly recharacterized as it appears on 
the cover page of the instant decision.  The veteran's DD-214 
lists his name as [redacted].  In a February 1970 Final 
Decree, the veteran's name was officially change to [redacted]
[redacted].

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the 
veteran's claim must be REMANDED to the Veteran's Benefit 
Administration (VBA) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

A preliminary review of the record indicates that this matter 
is not ripe for appellate disposition.  This claim must be 
afforded expeditious treatment by the VBA AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In the instant case, the veteran contends that he is entitled 
to service connection for a nervous condition, to include 
PTSD.  Specifically, he contends that the aforementioned 
disability is the result of a personal assault he suffered 
while stationed in Germany.  

Based on a review of the record, the Board finds that the 
veteran was not properly notified of the evidence necessary 
to support his claim.   Under 38 C.F.R. § 3.304(f), if a PTSD 
claim is based on an in-service personal assault, evidence 
from other sources may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities; mental health counseling centers; hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy. 38 C.F.R. § 3.304(f).

The veteran should also be notified that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidenced that may be in these sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: deterioration in work 
performance; substance abuse; episodes of depression; panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id.

Finally, the Board notes that the veteran testified before 
the undersigned Veterans Law Judge in November 2003.  During 
the hearing, the veteran indicated that he was currently 
receiving psychiatric treatment from South County 
Psychiatric.  It does not appear that these records have been 
associated with the veteran's claims folder.  

Under the provisions of 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one-follow-up request. 38 C.F.R. 
§§ 3.159(c)(1).  Therefore, in order to comply with the duty 
to assist as outlined above, efforts should be made to obtain 
treatment records of the veteran from South County 
Psychiatric.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The notice must inform the veteran about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the veteran is 
to provide, and request the veteran to 
provide any evidence in his possession 
that pertains to the claim.  A record of 
his notification must be incorporated 
into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a nervous condition, to 
include PTSD, since service.  All 
responses to the request for records, to 
include negative responses, should be 
associated with the veteran's claims 
folder.

The VBA AMC should obtain treatment 
records from South County Psychiatric.  
The veteran should be contacted and asked 
to provide the exact address for South 
County Psychiatric, as well as providing 
the dates of treatment.

The veteran should be requested to 
complete and return the appropriate 
release forms so that VBA AMC can obtain 
any identified evidence.  Attempts to 
obtain the identified treatment records 
should include a follow-up request if a 
response to the initial request is not 
received. 38 C.F.R. § 3.159(c)(1).  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  This veteran is seeking service 
connection for a nervous condition, to 
include PTSD, based on a personal 
assault.  VBA AMC should inform the 
veteran that evidence from other sources 
might corroborate the veteran's account 
of the stressor incident.  He should be 
notified that examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities; mental 
health counseling centers; hospitals or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy. 38 C.F.R. § 3.304(f).

The veteran should also be notified that 
evidence of behavior changes following 
the claimed assault is one type of 
relevant evidenced that may be in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: deterioration in work performance; 
substance abuse; episodes of depression; 
panic attacks or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. Id.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  In addition, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for a 
psychiatric condition, to include PTSD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




